Citation Nr: 1821434	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for asbestosis, to include due to asbestos exposure.

2. Entitlement to service connection for pulmonary nodules and bronchitis, claimed as asbestosis, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1945 to July 1946.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2015 rating decision in which the RO denied entitlement to service connection for asbestosis and pulmonary nodules and bronchitis, claimed as asbestosis. The Veteran filed a notice of disagreement (NOD) that same month. A statement of the case (SOC) was issued in December 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2017.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems. All records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on these claims, prior to appellate consideration, is desired.
 
The Veteran is seeking service connection for asbestosis and pulmonary nodules and bronchitis, to include as a result of asbestos exposure. To prevail, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). See 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(d) (service connection may also be granted for any disease diagnosed after discharge when all the evidence...establishes that the disease was incurred in service).

The Veteran filed his claim in June 2015.  He  was afforded a VA examination in November 2015, at which time  the physician noted that the Veteran had been diagnosed with pulmonary nodules in 2010. The VA physician reviewed his service treatment records (STRs), claims file, and VA treatment records, which includes the report of a CT scan conducted on March 20, 2012. The VA physician also noted the Veteran's history of heart failure and cardiac issues, as well as his history of having had bronchitis on at least one occasion, noted in VA treatment records from November 2013. 

In the Disability Benefits Questionaire, the  VA physician was directed, , to provide an opinion in response to the following prompt: "Does the Veteran have a diagnosis of asbestosis that is at least as likely as not caused by the asbestos exposure in service?" In response, the physician opined: "Unable to answer this opinion; Veteran likely has asbestos exposure in service -  his MOS is likely, he describes actually sweeping up asbestos without any protection. However, with a review of records - no mention of the diagnosis of asbestosis -  no diagnosis of fibrosis or pleural plaques. Veteran does have pulmonary nodules and scarring, but this has not been diagnosed as any relation to having asbestosis."

The Board notes that the VA physician did not address whether the Veteran had a diagnosis of asbestosis that was at least as likely as not caused by the asbestos exposure in service, nor  did the VA physician clearly articulate that an opinion could not be rendered without resorting to speculation; the physician merely stated that she was "unable to answer this opinion." It must be clear from some combination of the physician's opinion and the Board's analysis of the record, that the physician has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.   Jones v. Shinseki, 23 Vet. App. 382, 387 (2010). 

Here, the physician did not clearly articulate that she could not render an opinion without resorting to speculation - she used the phrase "unable to answer this opinion." In the context of the summary the physician wrote, it is unclear to the Board what the physician is stating. Moreover, the physician did not provide an adequate rationale for her opinion, stating only that the Veteran likely had asbestos exposure in service due to his MOS and lay statements about service on a ship. While the physician noted the presence of pulmonary nodules and scarring, she did not provide a rationale for why there could not be any relation or nexus to asbestos exposure; the opinion was conclusory. See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions); see also Leshore v. Brown, 8 Vet. App. 409 (1995) (holding that a bare conclusion, even one reached by a healthcare professional, is not probative without a factual predicate in the record).

Under these circumstances, a remand is necessary to obtain an adequate medical opinion in connection with this claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record reflects VA treatment records dated up to August 2016; however, more recent records may exist. Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since that date. See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response. See 38 U.S.C. § 5103(b)(1); But see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1. Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 2016. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from an appropriate physician to address the nature and etiology of the claimed disorders. 

Arrange for the Veteran to undergo VA examination, by an appropriate physician, if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND), must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran (if an examination is deemed necessary by the physician designated to provide the addendum opinion) and reviewing the claims file, the physician should clearly identify all respiratory disorders, to include asbestosis and pulmonary nodules and bronchitis, currently present or present at any point pertinent to the current claim (even if now  asymptomatic or resolved). 

If no current respiratory disorder is found, the physician should clearly so state, and explain why. In doing so, the physician must specifically acknowledge and VA treatment records noting a diagnosis acute bronchitis in November 2013.

For each diagnosed disability, the physician provide an opinion, consistent with sound medical judgment, as to whether it is as at least as likely as not (a 50 percent or greater probability) that this any currently diagnosed respiratory disorder had its onset during or is otherwise medically-related to the Veteran's active duty service in the U.S. Navy, to particularly include asbestos exposure therein.

In addressing the above, the physician must specifically acknowledge and discuss the Veteran's reports of asbestos exposure and subsequent respiratory problems since his service in the U.S. Navy. If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided. 

If the physician determines that the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the physician (i.e. additional facts are required, or the physician does not have the needed knowledge or training). 

5. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998). 

6. After completing the requested actions, and any additional notification and/or development deemed warranted readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) files file(s) since the last adjudication) and legal authority.

7. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

